DETAILED ACTION

Response to Amendment
The Amendment filed 8/08/2022 has been entered. Claims 1-8 remain pending in the application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 8/08/2022 has been entered.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
“1. (Previously Presented) A method of assembling a razor cartridge comprising: 
injection molding a housing; 
co-injection molding an elastomer to the housing to form a pair of laterally spaced apart blade stabilizers; 
mounting a primary blade member having a cutting edge to the housing;
contacting the cutting edge of the primary blade member with a top surface of the laterally spaced apart blade stabilizers; 
mounting one or more clips to a top surface of the housing; 
directly contacting lateral ends of the cutting edge of the primary blade member with the one or more clips to constrain the cutting edge between the one or more clips and the pair of laterally spaced apart blade stabilizers.

2. (Currently Amended) The method of claim 1 further comprising mounting a plurality of additional blades to the housing, each of the additional blades having a respective cutting edge.

3. (Previously Presented) The method of claim 2 further comprising biasing the cutting edge of the primary blade member against the one or more clips.

4. (Currently Amended) The method of claim 3 further comprising biasing the cutting edges of the plurality of additional blades against the one or more clips.

5. (Currently Amended) The method of claim 1 wherein said mounting the one or more clips to the top surface of the housing comprises mounting a pair of clips to the housing.

6. (Currently Amended) The method of claim 1 wherein said mounting the primary blade member to the housing comprises mounting one or more unitary blade units.

7. (Original) The method of claim 1 further comprising providing a protrusion on each of the laterally spaced apart blade stabilizers.

8. (Currently Amended) The method of claim 7 wherein each of the protrusions has a triangular shape.” 


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that a cutting edge is considered as only the line where two surfaces meet up to define the cutting edge. Similar as how the field of art interpreted the term “cutting edge”, such as Coffin (US 200401128835) and Wonderley (US 6430818).
Regarding claim 1, Tomassetti (US 20050298327 A1) teaches a method of assembling a razor cartridge (see Figure 1) comprising:
mounting a primary blade member (blade 16 on the bottom in Figure 2) having a cutting edge to the housing (see Figure 2); 
contacting the cutting edge of the primary blade member with a top surface of the laterally spaced apart blade stabilizers (at least when the blade 16 are inserted, see Figure 2).
Tomassetti fails to teach injection molding a housing; co-injection molding an elastomer to the housing to form a pair of laterally spaced apart blade stabilizers; mounting one or more clips to a top surface of the housing; directly contacting lateral ends of the cutting edge of the primary blade member with the one or more clips to constrain the cutting edge between the one or more clips and the pair of laterally spaced apart blade stabilizers.
Bruno (US 20110225828 A1) teaches a shaving razor including a housing that is injection molded (paragraph 0013) and a guard (at the front of the blade) that is co-injection molded with the housing (paragraph 0013) and element 44 is resilient (paragraph 0017).
Bruno teaches two different parts with different materials injection and co-injection mold on the same housing. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Tomassetti to make the housing and the stabilizers from injection molding and co-injection molding respectively, as taught by Bruno. As Bruno further teaches that injection and co-injection molding is one of many common way to join two parts together in the field of razor making (other common way being snap fits, clips, cold forming, paragraph 0013 of Bruno).
Althaus (US 5305526) teaches mounting one or more clips (11, clip is interpreted the definition of fasten, therefore the guard of 11 is considered to meet the limitation of clip)to a top surface of the housing (see Figures 1-2); directly contacting the cutting edge of the primary blade member with the one or more clips to constrain the cutting edge (see Figures 1-2), and the purpose of the blade retention member is to loop around the blade to protect the skin during shaving (col. 2 lines 40-49).
It would have been obvious to one of ordinary skill in the art to modify the device of Tomassetti to add the clips, as taught by Althaus, in order to is to loop around the blade to protect the skin during shaving (col. 2 lines 40-49 of Althaus).

Modified Tomassetti still fails to teach directly contacting lateral ends of the cutting edge of the primary blade member with the one or more clips to constrain the cutting edge between the one or more clips and the pair of laterally spaced apart blade stabilizers, the loop clip would not contact directly contacting lateral ends of the cutting edge of the primary blade member of Tomassetti.
Bykowski (US 20130205595 A1) may teach a cutting edge portion in contact with the stabilizer (see Figure 3A), however Bykowski fails to teach the cutting edge itself is in contact.
Furthermore, no additional prior art could be found to further modify the device of Tomassetti, Bruno and Althaus alone nor in combination to teach the claimed invention. Thus claim 11 is allowable and claims 2-8 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/17/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724